 



Exhibit 10.75
US Airways Group, Inc.
2005 Equity Incentive Plan
Stock Appreciation Right Award Agreement
     Pursuant to the Stock Appreciation Right Award Grant Notice (“Grant
Notice”) and this Stock Appreciation Right Award Agreement (“Award Agreement”),
US Airways Group, Inc. (the “Company”) has awarded you a Stock Appreciation
Right Award under its 2005 Equity Incentive Plan (the “Plan”) for the number of
stock appreciation rights (“Stock Appreciation Rights”) as indicated in the
Grant Notice (collectively, the “Award”). Except where indicated otherwise,
defined terms not explicitly defined in this Award Agreement but defined in the
Plan shall have the same definitions as in the Plan.
     The details of your Award are as follows:
     1. Number of Stock Appreciation Rights. The number of Stock Appreciation
Rights subject to your Award is set forth in the Grant Notice. Such number may
be adjusted from time to time for capitalization adjustments as described in
Section 12(a) of the Plan.
     2. Calculation of Appreciation. The amount payable upon exercise of each
vested Stock Appreciation Right shall be equal to the excess of (A) the Fair
Market Value per share of Common Stock on the date of exercise, over (B) the
Fair Market Value per share of Common Stock on the date of grant of the Stock
Appreciation Right (as indicated in the Grant Notice).
     3. Vesting. The Stock Appreciation Rights shall vest, if at all, as
provided in the vesting schedule set forth in your Grant Notice, provided,
however, that:
          (a) vesting shall cease upon the termination of your Continuous
Service; and
          (b) vesting of all Stock Appreciation Rights shall be fully
accelerated in the event that (i) your Continuous Service is terminated by the
Company without Cause (as defined in the Plan) or by reason of your death or
Disability (as defined in the Plan), (ii) you terminate your Continuous Service
for Good Reason (as defined in your Executive Change in Control and Severance
Benefits Agreement) or Employment Agreement as applicable; or (iii) your
Continuous Service is terminated involuntarily with or without Cause (as defined
in the Plan) within twenty-four (24) months following a Change in Control (as
defined in the Plan) of the Company that occurs subsequent to September 27,
2005.
     4. Exercise. You may exercise the vested portion of your Award during its
term by delivering a Notice of Exercise (in a form designated by the Company) to
the Secretary of the Company, or to such other person as the Company may
designate, during regular business hours, together with such additional
documents as the Company may then require. The exercise date will be the
business day on which your signed Notice of Exercise is received by the Company.
If

 



--------------------------------------------------------------------------------



 



the Notice of Exercise is received after normal business hours for a given day,
then the exercise date will be considered to be the following business day.
     5. Term. You may not exercise your Award before the commencement or after
the expiration of its term. The term of your Award commences on the Date of
Grant and expires upon the earliest of the following:
          (a) immediately upon the termination of your Continuous Service for
Cause (as defined in the Plan);
          (b) three (3) months after the termination of your Continuous Service
for any reason (other than for Cause or your death, Disability or Retirement),
provided that if during any part of such three (3) month period you may not
exercise your Award solely because of the condition set forth in Section 7
relating to “Securities Law Compliance,” your Award shall not expire until the
earlier of the Expiration Date or until it shall have been exercisable for an
aggregate period of three (3) months after the termination of your Continuous
Service;
          (c) three (3) years after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;
          (d) three (3) years after the termination of your Continuous Service
due to your Disability;
          (e) three (3) years after the termination of your Continuous Service
due to your Retirement;
          (f) the Expiration Date indicated in your Grant Notice; or
          (g) the day before the tenth (10th) anniversary of the Date of Grant.
     6. Payment. Subject to Section 10, the amount payable upon exercise of the
Award shall be settled in shares of Common Stock based on the Fair Market Value
of such shares at the time of exercise.
     7. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your Award unless either (a) the shares
of Common Stock issuable upon such exercise are then registered under the
Securities Act or (b) the Company has determined that such exercise and issuance
would be exempt from the registration requirements of the Securities Act. The
exercise of your Award also must comply with other applicable laws and
regulations governing the Award, and you may not exercise your Award if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.
     8. Transfer Restrictions. Your Award is not transferable, except by will or
by the laws of descent and distribution, and is exercisable during your life
only by you.

 



--------------------------------------------------------------------------------



 



     9. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
     10. Withholding Obligations.
          (a) At the time you exercise your Award, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or an
Affiliate, if any, which arise in connection with the exercise of your Award, in
the same calendar year as you exercise your Award.
          (b) Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your Award a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid variable
award accounting).
          (c) You may not exercise your Award unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your Award when desired even though your Award is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock unless such obligations are satisfied.
     11. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
     12. Miscellaneous.
          (a) The rights and obligations of the Company with respect to your
Award shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 



--------------------------------------------------------------------------------



 



          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     13. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     14. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     15. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
* * * * *
     This Stock Appreciation Right Award Agreement shall be deemed to be signed
by the Company and the Participant upon the signing by the Participant of the
Stock Appreciation Right Award Grant Notice to which it is attached.

 